NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
RICHARD A. MCGEE,
Petition,er,
vi -
DEPARTMENT OF THE AIR FORCE,
Resp0nden,t.
2009-3263
Petition for review of the Merit Systems Protection
B0ard in CHO752080403-l-1.
ON MOTION
ORDER
Upon consideration of Richard A. McGee’s motion for
leave to file his brief out of time,
IT ls ORDERED THAT:
(1) The motion is granted
(2) The respondent should calculate its brief due date
from the date of filing of this order.

MCGEE V. AIR FORCE
SEP 2 1 2010
Date o
ccc Lawrence J. Fle1ning, Esq.
Leslie Cayer Ohta, Esq.
s20
2
F0R THE CoURT
/sf J an H0rbaly
J an Horb aly .
Clerk
"as22E“§'§E.l"§n§~¢'@r°“
SEP 21 3919
JAN HORBALY
CLERK